Cardona, P.J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered September 28, 2000, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced in accordance with the plea agreement to a prison term of 4 to 12 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous issues can be raised on appeal. We disagree. Our review of the record and defense counsel’s brief reveals the existence of potential nonfrivolous issues of “arguable merit” (People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650), including whether defendant’s plea was voluntary. Accordingly, defense counsel’s application to be relieved of his assignment is granted and new counsel will be assigned to address any issues that the record may disclose (see People v Stokes, 95 NY2d 633; People v Cruwys, supra).
Mercure, Spain, Carpinello and Kane, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.